Affirmed, in part; Affirmed as modified, in part; and Reversed and remanded, in part and
 Opinion Filed February 14, 2013




                                                InThe
                                     Qtrnirt nf \ppeub
                           .!Fiftl! Oistrict uf axa6 at 1a11a
                                         No. OS-i 1-01320-CR
                                         No. 05-11-01321-CR
                                         No, 05-11-01322-CR
                                         No. 05-11-01323-CR
                                         No, 05-1 1-01324-CR

                                  MARKOS ABATE, Appellant
                                             V.
                                TIlE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F10-34975-P, F1O-35830-P, F10-35831-P,
                                F01-37219-P, & F01-37220-P

                                 MEMORANDUM OPINION
                          Before Justices FitzGerald, Fillmore, and Evans
                                   Opinion by Justice Fillmore
        The trial court convicted Markos Abate of five drug-related offenses and assessed

punishment of fifteen years’ imprisonment on four of the offenses and ten years’ imprisonment

on the fifth offense In his first three issues, Abate requests we reform the judgment in two of the

cases. In his final two issues, Abate asserts the ten-year sentence is void because it is outside the

range of punishment for a state jail felony and, in the alternative, requests that we abate the

appeal and allow the trial court to resolve certain conflicts in the clerk’s record.
             \Ve affirm the trial court’s judgments in cause numbers Fl035830P (051 l-0i321-CR)

  and F I 03583 I -P (05-11 -01 322-CR). We modil’ the trial court
                                                             s judgment (1) in cause number
                                                             5

  Fl034975P to reflect Abate was convicted of a second degree felony; (2) in cause number F0l

  372 l9P to reilect Abate was convicted ot possessing, with intent to deliver, a controlled

  substance in an amount of four grams or more hut less than 200 grams and to reflect the offense

 occurred on March 2, 2001; and (3) in cause number F0l-.37220P to reflect Abate was convicted

 of a state jail felony. As modified, we affirm the trial court’s judgments in cause numbers FlO

 34975P (05l l-01320CR) and F0137219P (05l l0l323-CR).                                                  Because the punishment

 assessed by the trial court in cause number F01-37220P is outside the punishment range for a

 state jail felony, we reverse that portion of the judgment assessing punishment and remand cause

 number F01-37220-P (05-I 1-01324-CR) for a new trial on punishment. See TEx. CODE CRIM.

 PROC. ANN. art. 44.29(b) (West Supp. 2012).

            The background of these cases is well known to the parties, and we therefore limit

 recitation of the facts. We issue this memorandum opinion because the law to be applied is well

 settled. See TEx. R. App. P. 47.2(a), 47.4.

                                                                  Background

            In 2001, Abate was indicted for possession of methamphetamine in the amount of one

 gram or more but less than four grams (FO I -37220-P) and for possessing, with intent to deliver,

 four grams or more but less than 200 grams of cocaine (FOl-37219-
                                                       t           P). The trial court granted

the State’s motion to reduce the charge in cause number FOl-37220-P to the lesser included

offense of possession of methamphetamine under one gram. Abate then pleaded guilty to both

charges.        The trial court deferred the adjudication of Abate’s guilt and placed Abate on

The clerks record originally filed in cause number F0i-37220-P appears to contain a numherofdocuments from cause
                                                                                                                  number F0l-377l9-P with
a “20” handwritten over the “19’ We requested the clerk iile a supplemental record containing the actual
                                                                                                         documents relating to cause number
 FOl-37220-P. This opinion is based on the supplemental clerk’s record.
 community supervision for two years on the methamphetamine charge and four years on the

 cocaine charge. The period of community supervision in both cases was ultimately extended,

 through several orders by the trial court, until February 12, 2013.

        in September 2010, Abate was charged in cause number Fl0-34975-P with possessing,

 with intent to deliver, four grams or more but less than 200 grams of methamphetamine.
                                                                                        The
 trial court granted the State’s motion to reduce the charge to the lesser included offense of

 possessing, with intent to deliver, one or more grams but less than four grams of

methamphetamine. Abate pleaded guilty to the charge. The trial court deferred an adjudication

of guilt and placed Abate on community supervision for a period of seven years.

        In February 2011, Abate was charged with possessing, with intent to deliver, one gram or

more hut less than four grams of methamphetamine (Fl0-35830-P) and possessing, with intent to

deliver, four grams or more but Less than two hundred grams of gamma hydroxybutyrate (FlO

35831-P), The State also tiled motions to proceed to an adjudication of guilt in cause numbers

FO 1-3721 9-P, FO 1-37220-P. and Ft 0-34975-P.

        Abate pleaded guilty to the two new charges and pleaded true to the allegations he

violated the provisions of community supervision in the other three cases. The trial court found

Abate guilty in cause numbers F 10-35830-P and F10-35831-P and assessed punishment of

fifteen years’ imprisonment in each case.        The trial court adjudicated Abate guilty in the

remaining three cases and assessed punishment of fifteen years’ imprisonment in cause numbers

F 10-34975-P and F01-372 19-P and ten years’ imprisonment in cause number F01-37220-P.

                                       Modification of Judgment

       In his first three issues, Abate asserts the trial court’s judgment in cause number FlO

34975-P should be modified to reflect a conviction for a second degree felony and the
                                                                                      trial
court’s judgment in cause number F01-37219-P should be modified to reflect the correct offense

                                                 3
 and the correct ollense date. [his Court has the power to modily an mcorrect judgm
                                                                                    ent to make
 the record speak the truth when we have the necessary information to do so. See
                                                                                 TFx. R. App. P.
 432tb); Biglcv v. State, 865 S.W2d 26, 2728 (Tex. Crim. App. 1993): Asherr’ v, State,
                                                                                       813
S.W.2d 526, 52930 (Te. App.—Dallas 1993, pet. ref’d).

        In cause number Fl034975-P, Abate was indicted for possessing, with intent to deliver
                                                                                              ,
 four grams or more but less than 200 grams of methamphetamine, a first degree felony
                                                                                      . See TEx.
 HEALTH   & SAFETY CODE ANN.        § 481,102(6), 481.112(a),(d) (West 2010). The trial court
 granted the State’s motion to reduce the charge to the lesser included offense of posses
                                                                                          sing, with
 intent to deliver, one gram or more but less than four grams of methamphetam
                                                                              ine, a second
 degree felony. See id.   § 481.102(6), 481.1 12(a),(c). The trial court admonished Abate that he
 was charged with a second degree felony, and the order of deferred adjudication
                                                                                 indicates the
degree of offense is a second degree felony. However, the judgment adjudicating
                                                                                guilt reflects
the degree of offense is a first degree felony. We resolve Abate’s first issue in
                                                                                  his favor and
modify the trial court’s judgment in cause number F 10-34975-P (05-1 1-0132
                                                                            0-CR) to reflect
Abate was convicted of a second degree felony.

        In cause number F01-37219-P, Abate was indicted for possessing, with intent
                                                                                    to deliver,
four grams or more but less than 200 grams of cocaine. The alleged offense date
                                                                                was March 2,
2001.    Abate’s plea documents and judicial confession reflect that he pleaded
                                                                                guilty to
possession of cocaine with intent to deliver and that the offense occurred on March
                                                                                    2, 2001. The
judgment adjudicating guilt, however, reflects an offense of “Manufactoring
                                                                            [sic] controlled
subst., 4G” and an offense date of March 2, 2011. We resolve Abate’s second and
                                                                                third issues in
his favor and modify the trial court’s judgment in cause number F0l-372 19-P (05-1
                                                                                   1-01323-CR)
to reflect Abate was convicted of possessing, with intent to deliver, four grams or
                                                                                    more but less
than 200 grams of a controlled substance and the offense date was March 2,2001.

                                                4
                                               Illegal Sentence

          In his tburth issue, Abate contends his sentence in cause number F0l-37220P
                                                                                      is void
 because it exceeds the punishment range for a state jail felony and, therefore, he
                                                                                    is entitled to a
 new punishment hearing. In his fifth issue, Abate argues, alternatively, that
                                                                               this Court should
 abate the case to allow the trial court to resolve conflicts in the clerk’s record
                                                                                    . Because the
 supplemental clerk’s record has resolved any inconsistencies in the original record
                                                                                     filed in this
 appeal, we resolve Abate’s fifth issue against him.

         Abate was indicted for possession of one gram or more but less than four
                                                                                  grams of
 methamphetamine, a third degree felony.             See TEx, HEALTH & SuETY CoDE ANN.

    481 102(6) 481 115(a) (c) (West 2010)      Uhe trial Lourt granted the State s motion to reduce

 the charged offense to possession of methamphetamine under one gram, a state
                                                                              jail felony. See
TEx. HEALTH      &   SAFETY CoDE ANN.   §* 481.102(6), 481.1 15(a),(b). The deferred adjudication
order states the degree of the offense is “State Jail.” Further, during the revoca
                                                                                   tion hearing, the
trial court informed Abate that cause number FOl-37220-P “is a state jail felony
                                                                                 .” The trial
court’s judgment, however, states the degree of offense is a third degree felony
                                                                                 . Accordingly, on
our own motion, we modify the trial court’s judgment adjudicating guilt to reflect
                                                                                   that Abate was
convicted of a state jail felony. See TEx. R, APP. P. 43.2(b); Bigley, 865 S.W.2
                                                                                 d 27—28; Asberry,
813 S.W.2d at 529—30.

        The punishment range for a state jail felony is confinement in a state jail for any
                                                                                            term not
more than two years or less than 180 days and, in addition, an optional fine
                                                                             not to exceed
$10,000. TEX. PENAL CODE ANN.       § 12.35(a),(b) (West Supp. 2012). The trial court sentenced
Abate to ten years’ imprisonment—a sentence outside the maximum range of
                                                                         punishment for a
state jail felony.



                                                 5
          A defendant has an “absolute and nonwaiveable right to be sentenced
                                                                              within the proper
 range of punishment.”     Sj,eth v State, ( S.W.3d 530, 532—33 (Tex. Crim. App. 1999).       A
 sentence that is outside the maximum or minimum range of punishment is unauth
                                                                               orized by law
 and is, therefore, illegal. Mi:ell v. State. 1 19 S.W.3d 804, 806 (Tex. Crim.
                                                                               App. 2003). As a
result, a sentence outside the statutory punishment range for an offense
                                                                         is void and   must   be
reversed. See Kern v, State, 892 S.W.2d 894, 896 (Tex. Crim. App. 1 994);
                                                                          Farias v. State, No.
01-12-00205-CR, 2012 WL 5360981, at *2 (Tex, App.—Houston [1st
                                                               Dist.i Nov. 1, 2012, pet.
tiled).

          We resolve Abate’s fourth issue in his favor. We modify the trial court’s
                                                                                    judgment to
reflect the correct degree of the offense.   We reverse that portion of the judgment assessing

punishment and remand cause number F0l-37220-P (05-I 1-0 1324-CR)
                                                                  for a new trial on
punishment. See TEx. CoDE CRIM. PRoc. ANN. art. 44.29(b).




                                                    ROBERT M. FILLMORE
                                                    JUSTICE

Do Not Publish
TEx. R. Apr. P. 47

11 1320F.U05




                                               6
                                                    -.




                                   (iøairt øf Apira1
                          3Fifti! JntnrI uf exa at t1atta
                                              JUDGMENT

MARKOS ABATE. Appellant                                    On Appeal from the 203rd Judicial District
                                                           Court, Dallas County, Texas
No. 05ll0l320CR                  V.                        Trial Court Cause No, F1034975P.
                                                           Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                               Justices FitzGerald and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled ‘Degree” shall state “Second Degree Felony.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this   14111   (lay of February, 2013.




                                                          ROBERT M. FILLMORE
                                                          JUSTICE
                                   Q.!Llurt øf 41piats
                        3FIftIa istrirt nf           ixaii at DalLas
                                        JUDGMENT

MARKOS ABATE, Appellant                              On Appeal from the 203rd Judicial District
                                                     Court. Dallas County, Texas
No. 051 10132lCR           V.                        Trial Court Cause No. FI0-35830P.
                                                     Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                         Justices FitzGerald and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 1 4
                        th
                           day of February, 2013.




                                                    ROBERT M. FILLMORE
                                                    JUSTICE
                                   Qtnirt uf Aiah
                         lFiftI! iiitrItt øf kxLu’ at 1attiui
                                          JUDGMENT

MARKOS ABATE, Appellant                               On Appeal from the 203rd Judicial District
                                                      Court. Dallas County, Texas
No. 05-liM1322CR             V.                       Trial Court Cause No, Fl03583IP.
                                                      Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                          Justices FitzGerald and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


                        th
                        14
Judgment entered this        day of February, 2014.




                                                      ROBERT M. FILLMORE
                                                      JUSTICE
                                 Quurt of Aipea1s
                         Fift1! Th1rict of  xa at Oa1ta
                                          JUDGMENT

MARKOS ABATE, Appellant                               On Appeal from the 203rd Judicial District
                                                      Court, Dallas County, Texas
No. 05l l0l323-CR            V.                       Trial Court Cause No. F01-37219P.
                                                      Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                          Justices FitzGerald and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Offense for which Defendant convicted” shall
       state “Possession, with intent to deliver, a controlled substance in an amount of
       four grams or more but less than 200 grams.”

       The section of the judgment titled “Date of Offense” shall state “3/2/2001.”

As REFORMED, the judgment is AFFIRMED.


                        th
                        14
Judgment entered this        day of February, 2013.




                                                                 —   r(




                                                      ROBERT M. FILLMORE
                                                      JUSTICE
                                  (Iuizrt ni Appcih
                          fiftI! Dthitrirt ni Lixa at Lt11a
                                            JUDGMENT

MARKOS ABATE, Appellant                                 On Appeal from the 203rd Judicial District
                                                        Court, Dallas County, Texas
No. 051 1-0l324CR              V.                       Trial Court Cause No. F0l-37220P.
                                                        Opinion delivered by Justice Fillmore.
THE STATE OF TEXAS, Appellee                            Justices FitzGerald and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIEI)
as follows:

       The section of the judgment titled “Degree” shall state “State Jail Felony.”

       The judgment of the trial court is REVERSED and the cause REMANDED for further
proceedings pursuant to Tex. Code Crim. Proc. Ann. Art. 44.29(b).


Judgment entered this   l4h1   day of February, 2013.



                                                                              *




                                                        ROBERT M. FILLMORE
                                                        JUSTICE